DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2021 has been entered.
 Response to Amendment/Arguments filed 12/2/2021 
The amendment, in tandem with the Examiner’s Amendment below, overcomes all informalities and places the claims in condition for Allowance (see below).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joel Couenhoven on 1/27/2022.

The claims have been amended as follows: 

1. A fluid flow tube comprising: 

the single integral tube body defining a first cavity for receiving a first ultrasonic sensor and having a first longitudinal axis intersecting a longitudinal axis of the single integral tube body; 
the single integral tube body defining a second cavity for receiving a second ultrasonic sensor and having a second longitudinal axis aligned with the first longitudinal axis such that the first longitudinal axis and the second longitudinal axis are the same and intersect the longitudinal axis of the single integral tube body at an angle between zero and ninety degrees, wherein the longitudinal axis, the first longitudinal axis, and the second longitudinal axis define a plane; and 
the single integral tube body including: 
a first tubular portion a) having a first transverse inner cross sectional area that extends to a first end of the single integral tube body and b) including at least one borehole (a) for hosting at least one sensor or electric couplings to the at least one sensor and (b) having a third longitudinal axis that does not lie on the plane, and 
a second tubular portion defining a third cavity i) having a second transverse inner cross sectional area (i) larger than the first transverse inner cross sectional area of the first tubular portion, and (ii) extending, wherein the second transverse inner cross sectional area extends to a second end of the single integral tube body, and ii) adapted the third cavity is sized to receive a shut-off valve.

12. A plumbing device comprising: 
a fluid flow tube comprising: 
a single integral tube body having a longitudinal axis; 
the single integral tube body defining a first cavity having a first longitudinal axis for receiving a first ultrasonic sensor, the first longitudinal axis intersecting a longitudinal axis of the single integral tube body; 
and the second longitudinal axis define
the single integral tube body including: 
a first tubular portion a) having a first transverse inner cross sectional area that extends to a first end of the single integral tube body and b) including at least one borehole (a) for hosting at least one sensor or electric couplings to the at least one sensor and (b) having a third longitudinal axis that does not lie on the plane, and 
a second tubular portion defining a third cavity j) having a second transverse inner cross sectional area (i) larger than the first transverse inner cross sectional area of the first tubular portion, and (ii) extending to a second end of the single integral tube body, and 
a groove disposed in the second tubular portion of the single integral tube body that mechanically couples to at least a part of the shut-off valve assembly; and 
a fitting engaging the single integral tube body at the second end of the single integral tube body.

18. The plumbing device of claim 12 further comprising: a sensor of the at least one sensor arranged within one of the at least one borehole one; and a sensor interface board electrically coupled to one or more processors, wherein: the first tubular portion defines a tubular structure defining a lumen of the fluid flow tube.

Allowable Subject Matter
Claims 1-7, 9, and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1 and 12, none of the art discloses at least “a first tubular portion a) having a first transverse inner cross sectional area that extends to a first end of the single integral tube body and b) including at least one borehole (a) for hosting at least one sensor or electric couplings to the at least one sensor and (b) having a third longitudinal axis that does not lie on the plane” in the context of the claim.
Closest prior art Reed (US 4236406) FIG 1 has a sensor hole at 64, but the hole axis lies on the same plane as defined by the axes of 32, 34, 16.
No prior art renders obvious the deficiencies of Reed. 
	Claims 2-7, 9-11, and 13-20 are also allowed by virtue of their dependency on claims 1 and 12. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Examiner, Art Unit 3753